DETAILED CORRESPONDENCE
This Office action is in response to the election received June 9, 2022.
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on August 29, 2018 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by MATSON (2014/0131618).
The claimed invention recites the following:
    PNG
    media_image1.png
    171
    663
    media_image1.png
    Greyscale

MATSON anticipates the claimed invention at Embodiment G on page 20, paragraph [0123] to [0127], wherein the polythiol molecule is reacted with an unsaturated compound having the structure a), see below: 

    PNG
    media_image2.png
    261
    865
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    422
    media_image3.png
    Greyscale

No claims above are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (JP-2011517254).
The claimed invention recites the following:

    PNG
    media_image1.png
    171
    663
    media_image1.png
    Greyscale

YAO et al report an anti-reflective coating composition comprising polymer resin contains structural units derived from aminoplasts, diols, triols, dithiols and trithiols and other polyols with structural units derived from diimides, see paragraphs [0010], [0011] and see paragraphs [0021] to [0023] for specific diols, triols, dithiols and trithiols which are reacted with diimides (highlighted below):

    PNG
    media_image4.png
    481
    541
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    904
    585
    media_image5.png
    Greyscale

The composition further includes a photoacid generator and a crosslinking agent as reported in paragraph [0015].
This disclosure teaches the claimed polymer including the claimed structural unit that is a reaction product of an isocyanurate compound having at least one thiol group and a solvent, however lack a working example using the thiol containing isocyanurate.
Synthesis example 3 in paragraph [0068] report the use of 1,3,5-tris-(2-hydroxyethyl) cyanuric acid, wherein YAO et al teaches the equivalence of the diols, triols, dithiols and trithiols reported above in paragraphs [0021] and [0022], such that the skilled artisan would be directed to use any of the equivalent precursors above such as a trithiol in place of the diol in Synthesis example 3.
With respect to claim 9, Synthesis examples 1 and 2 report molecular weight of 2000, see paragraph [0066] and [0067], directing the skilled artisan to use such molecular weights for their polymers.
With respect to claim 10, Lithographic Formulation Examples 1-3, paragraphs [0082] to [0085] disclose the polymer falling within the claimed ranges of 0.1% to 30 wt %. 
In addition, paragraphs [0045] to [0050] report the use of additive compounds that do not negatively impact the antireflective coating, which meets claims 
            It would have been prima facie obvious to one of ordinary skill in the art of antireflective compositions to replace the 1,3,5-tris-(2-hydroxyethyl) cyanuric acid of Synthesis example 3 with a 1,3,5-tris-(2-thiolethyl) cyanuric acid to form the polymer in the antireflective composition formulated with an acid generator and a crosslinking agent with the reasonable expectation of improved back reflection, no standing wave effect and lack of scumming after development (par. [0086]).

Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MATSON (2014/0131618).
The claimed invention has been recited above and is included by reference.
MATSON has been discussed for claims 1-6 above in the 35 U.S.C. 102 (a) (1) rejection and is incorporated by reference.
MATSON lacks the use of the further additives in the working Embodiments A-G on page 22, however teaches the use of additional components as recited in paragraph [0097] shown here:

    PNG
    media_image6.png
    44
    419
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    144
    445
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of antireflective compositions to formulate an antireflective composition including the additives as reported in paragraph [0097] into any of the Embodiments A-G and reasonably expect a composition which is suited for coatings and adhesives with lower levels of offensive odors as compared to other polythiol compositions (paragraph [0098]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MATSON (2016/0040051) is the daughter case to MATSON (2014/0131618) above and is cumulative to the disclosure above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571) 272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
September 10, 2022